                                                                                    .ED
                                                                          IN CLERK - ■ '• ■ ■lE
                                                                       USP13TR1CTE' -      ' c D.M.Y.

 UNITED STATES DISTRICT COURT                                         ^      OCT 212019 ★
 EASTERN DISTRICT OF NEW YORK
                                                  -X                  BROOKLYN OFFICE
 YALEWA MELVIN,

                        Petitioner,
                                                              MEMORANDUM & ORDER
         -against-                                                   18-MC-3359(LB)

 UNITED STATES OF AMERICA,

                         Respondent.

                                                  -X
 BLOOM,United States Magistrate Judge:

        Petitioner, Yalewa Melvin, files this motion pro se to seal and/or expunge her records in a

prior criminal case.' For the reasons set forth below, the Court has no jurisdiction to grant
petitioner the relief she seeks. Therefore, petitioner's motion to expunge is dismissed without
prejudice.

                                          BACKGROUND


        On May 21, 2009, the U.S. Department of Justice filed a criminal complaint seeking an
arrest warrant for Ms. Melvin, who had been employed as a correctional officer at the Metropolitan

Detention Center("MDC"),a federal prison in Brooklyn,New York. Dkt. No.09-mj-622,Compl.
& Aff. Supp. Appl. Arrest Warrant("Compl."), ECF No. 1. The complaint alleged that petitioner
knowingly and intentionally provided an MDC inmate a prohibited object in violation of28 C.F.R.
553.12. Compl. 1. The prohibited object was a cellular telephone. Compl.2. After being informed
of her rights, Ms. Melvin was interviewed by special agents who were investigating the inmate's


'Courts in this Circuit treat the terms "seal" and "expunge" interchangeably and apply the same standard
when deciding motions to seal or motions to expunge criminal records. Ruiz v. United States. No. 19-MC-
850(MKB),2019 WL 3388817, at *1 n.3(E.D.N.Y. July 25, 2019)(citations omitted).
possession ofthe contraband phone. Compl. 2-3. The complaint alleges that petitioner stated that

she provided the phone to the inmate "after the inmate indicated that the inmate wished to keep in

touch with the inmate's mother who had been diagnosed with colon cancer." Compl.3. On August

21, 2009, petitioner plead guilty to providing contraband in a prison in violation of 18 U.S.C. §

1791(a)(1). Dkt. No. 09-mj-622, J. Cr. Case ("Judgment), ECF No. 11; Min. Entry, ECF No. 6.

As petitioner had consented to my jurisdiction forjudgment and sentencing,I sentenced petitioner

to one year of probation and assessed a penalty of $10.00 on November 24, 2009. Dkt. No. 09-

mj-622. Consent to U.S.M.J. in a Misdemeanor Case,ECF No.4; Judgment 3,5; Min. Entry,ECF

No. 10. The judgment was entered and the case was closed on December 4,2009.

       On December 17, 2018, petitioner, proceeding pro se, filed the instant motion to expunge

and/or seal the record in her 2009 criminal case. Mot. Expunge,ECF No. 1. Petitioner states that

she is entitled to the relief requested because she is "seeking employment that has required a

Federal and State background check.(Non-Law Enforcement)." Id 2. The government opposes

petitioner's motion and argues that the Court should deny the motion for lack of jurisdiction.

Opp'n Mot. Expunge, ECF No.4.

                                            DISCUSSION


       "In general, federal district courts do not have subject matter jurisdiction over motions to

expunge or seal a valid conviction record, except in limited circumstances authorized by

Congress." United States v. King. No. 14-CR-00357(PKC),2017 WL 4326492, at *1 (E.D.N.Y.

Sept. 28, 2017)(citing Doe v. United States. 833 F.3d 192, 197 (2d Cir. 2016)).^ The Second


^ The Second Circuit acknowledged in its opinion that Congress had authorized district courts to expunge
lawful convictions under certain limited circumstances, including where a person convicted of certain drug
offenses was younger than twenty-one at the time ofthe offense. Doe. 833 F.3d at 199(citing 18 U.S.C. §
3607(c)). The Circuit also observed that Congress might consider creating new exceptions and expanding
the Court's power to expunge convictions in other situations and further remarked that "[t]oo often,
Americans who have paid their debt to society...find that they continue to be punished for past mistakes."
Circuit held in Doe v. United States, that although a district court may have ancillary jurisdiction

to expunge arrest records following an order of dismissal,^ "a federal district court that has

presided over a defendant's federal criminal proceedings lacks ancillary jurisdiction to expunge,

on equitable grounds, a record of conviction long after the sentence has expired[.]" White v.

Dortch. No. 17-CV-7266 (CM), 2017 WL 8780774, at *3 n.4 (S.D.N.Y. Nov. 28, 2017)(citing

Doe. 833 F.3d at 200); see also Ruiz Rosado v. United States. No. 02-CR-0464(ADS),2019 WL

1585204, at *2(E.D.N.Y. Apr. 12, 2019)("[A]s guided by the Second Circuit, this Court lacks

jurisdiction to consider this motion to expunge a completed and valid conviction based exclusively

on equitable reasons.").

        In Doe,seven years after the end of her probation term for her fraud conviction, petitioner

moved to expunge the conviction record because her conviction had repeatedly fhistrated her

efforts to maintain employment. Doe,833 F.3d at 193; Doe v. United States. 110 F. Supp. 3d 448,

450-52 (E.D.N.Y. 2015), vacated. 833 F.3d 192 (2d Cir. 2016). The Honorable John Gleeson

granted petitioner's motion;'* however, the appellate court then vacated Judge Gleeson's decision


Doe. 833 F.3d at 199 (quoting Attomev General Loretta E. Lvnch Releases Roadmap to Reentrv: The
Justice Department's Vision to Reduce Recidivism through Federal Reentrv Reforms (Apr. 25, 2016),
https://www.iustice.gov/oDa/speech/attomev-general-loretta-e-lvnch-delivers-remarks-national-reentrv-
week-eventl. This Court also acknowledges the serious consequences that accompany criminal
convictions. Until the law changes, however, district courts have no jurisdiction to expunge criminal
convictions on equitable grounds.

^      United States v. Schnitzer. 567 F.2d 536, 538 (2d Cir. 1977) (upholding exercise of ancillary
jurisdiction over motion to expunge arrest records following order of dismissal).

"Although I wholeheartedly agree with Judge Gleeson's decision to expunge Doe's conviction, stating that
he sentenced Doe "to five years of probation supervision, not to a lifetime of unemployment," jd. at 457,
his decision was overtumed by the Court of Appeals. Judge Gleeson's opinion made clear that Ms. Doe
was one among 65 million Americans with a criminal record and that her case "highlights the need to take
a fresh look at policies that shut people out from the social, economic, and educational opportunities they
desperately need in order to reenter society successfully." Doe. 110 F. Supp. 3d at 457. Judge Gleeson
observed that "[t]he seemingly automatic refusals by judges to expunge convictions when the inability to
find employment is the 'only' ground for the application have undervalued the critical role employment
plays in re-entry. They are also increasingly out of step with public opinion. The so-called 'ban the box'
and remanded the case back to the district court, directing that petitioner's motion be dismissed

for lack ofjurisdiction"because [the petitioner's] conviction was valid and the underlying criminal

case had long since concluded." Doe.833 F.3d at 196,200.

        Here, petitioner does not challenge the validity of her conviction, and the underlying

criminal case concluded almost a decade ago. The reason for petitioner's motion to expunge is

that she is seeking employment that has required background checks and presumably these

background checks have prevented her from gaining or maintaining employment. Petitioner has

not supplied other facts that could distinguish her case from Doe or qualify for the limited

exceptions that would allow the Court to consider the motion. Accordingly, the Court lacks

jurisdiction to consider petitioner's motion for expungement. Cf King. 2017 WL 4326492, at *2

(concluding that Doe mandated dismissal of petitioner's exptmgement request which was based

on barriers to employment due to his criminal record).

                                           CONCLUSION


        For the reasons set forth above, petitioner's motion for expungement is dismissed for lack

ofjurisdiction. The Clerk of Court is directed to close this case.^

                                                                  /S/ Judge Lois Bloom
SO ORDERED.


Dated: October 21, 2019                                          LOIS BLOOM
        Brooklyn, New York                                       United States Magistrate Judge



practice, in which job applications no longer ask the applicant whether he or she has been convicted of a
crime, is becoming more prevalent. There is an increasing awareness that continuing to marginalize people
like Doe does much more harm than good to our communities." Id. at 457-58.
        Indeed, New York has passed employment protections for people with criminal convictions. King.
2017 WL 4326492, at *2(citing N.Y. Corr. Law, Art. 23-A, §§ 750-755 and N.Y.C. Human Rights Law §
8-107(10)). Philadelphia has also passed employment protections for people previously convicted of
criminal offenses.         See Phila., Pa., Code Tit. 11, § 9-3504 (2016); see also
https://www.phila.gov/HumanRelations/DiscriminationAndEnforcement/Pages/ChangestotheBantheBox
Law.aspx. I cite these laws to encourage petitioner to continue to seek employment.
^ The Clerk ofCourt is directed to send petitioner the attached copies ofthe cases cited in this Memorandum
and Order.
